Citation Nr: 0619001	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-29 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for detached left eye 
retina, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision.  In June 2005, the Board remanded the case 
to afford the RO initial consideration of evidence not 
previously considered.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to have 
been caused or aggravated by his service-connected PTSD.

2.  The veteran's detached left eye retina was not manifested 
in, and is not shown to be related to, his service; his 
hypertension is not service connected. 


CONCLUSIONS OF LAW

1.  Service connection for hypertension, including as 
secondary to PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.310 (2005).

2.  The claim seeking service connection for detached left 
eye retina as secondary to hypertension is legally 
insufficient, and service connection for detached left eye 
retina is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

September 2001 and May 2002 letters (prior to the decision on 
appeal) advised the veteran of his and VA's responsibilities 
in the development of the claims.  While complete notice 
(specifically, that regarding the rating of the disabilities 
and effective dates of award, evidence needed to support his 
claims, and to submit relevant evidence in his possession) 
was not provided prior to the initial determinations, the 
veteran is not prejudiced by such notice timing deficiency.  
Follow-up letters in June 2003 and July 2005 provided 
additional notice and specifically advised him to submit 
relevant evidence in his possession (July 2005 letter, at p. 
2).  The September 2003 statement of the case (SOC) and 
November 2005 supplemental SOC (SSOC) outlined the regulation 
implementing the VCAA, and also notified the veteran of what 
the evidence showed, of the governing legal criteria, and of 
the basis for the denial of the claims.  While he was not 
provided notice regarding ratings or effective dates of 
awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)), he is not prejudiced by lack of such notice, as it 
becomes significant only with a grant of service connection.  
As the veteran has received all critical notice, has had 
ample opportunity to respond/supplement the record after 
notice was given, and as the case was thereafter adjudicated, 
he is not prejudiced by any technical notice timing or 
content defect that may have occurred along the way, nor is 
it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
Board has considered whether an examination or medical 
opinion are necessary, and has determined they are not.  
38 C.F.R. § 3.159 (c)(4) stipulates that an examination or 
medical opinion is necessary when (summarized): The evidence 
shows current diagnosis or symptoms of current disability and 
indicates that the claimed disability may be associated with 
another service-connected disability.   Here, there is no 
competent evidence suggesting that the veteran's hypertension 
is related to his service connected PTSD, and where the 
primary disability (hypertension) is not service connected, 
service connection for any disability as secondary to the 
primary disability is not warranted.  The veteran has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.  Evidentiary 
development is complete to the extent possible.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II. Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

It is neither shown, nor alleged, that the veteran's 
hypertension was manifested in service or in the first 
postservice year, or is somehow otherwise related directly to 
service.  [Service medical records that include induction, 
interim, and separation examinations; medical history 
reports; and treatment records do not reflect any complaints, 
findings, or diagnosis of hypertension.]  Accordingly, 
service connection for such disease on the basis that it was 
incurred (including on a presumptive basis under 38 U.S.C.A. 
§ 1112, 1113; 38 C.F.R. § 3.307, 3.309) or aggravated in 
service is not warranted.  

There are three threshold requirements that must be met to 
establish secondary service connection:  1.) There must be 
competent evidence, a medical diagnosis, of the disability 
for which service connection is sought; 2.) There must be a 
disability that is already service connected; and 3.) There 
must be competent evidence that establishes that the 
disability for which service connection is sought was caused 
or aggravated by the service-connected disability.  

Here, only the first two of those requirements are met.  The 
veteran's PTSD is service-connected.  The earliest indication 
of treatment for and diagnoses of hypertension is found in VA 
treatment records in October 2000.  Subsequent records 
through April 2004 only reflect continued treatment and 
diagnosis of the disability.  There is no competent (medical) 
evidence that the service connected PTSD either caused or 
aggravated the hypertension.  The medical evidence does not 
even suggest that a relationship between the two disorders 
exists.  The veteran's own belief that his hypertension was 
caused by his service-connected PTSD is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The preponderance of the evidence is against the claim 
seeking service connection for hypertension, and it must be 
denied. 
Treatment records reflect that the veteran suffered a 
detachment of his left retina.  The retina detachment did not 
occur in service, and it is not alleged that it is directly 
related to service or to a disease/event/injury therein.  The 
veteran seeks service connection for the detached left retina 
based on a theory that it is secondary to hypertension.  
However, the Board need not consider whether there is a 
relationship between the detached retina and the veteran's 
hypertension.  Under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected (emphasis added) disease or 
injury.  In other words, a threshold legal requirement for 
establishing secondary service connection is that the primary 
disability (hypertension) alleged to have caused or 
aggravated the disability for which secondary service 
connection is sought (detached retina) must be service-
connected.  Here, service connection for hypertension has 
been denied.  Hence, the claim seeking service connection for 
detached left eye retina as secondary to hypertension is 
legally insufficient, and must be denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.

Service connection for detached left eye retina as secondary 
to hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


